EX 10.2

SECURITIES PURCHASE AGREEMENT

This Note Purchase Agreement (the “Agreement”) dated as of June 18, 2013, by and
among Shades Holdings, Inc., a Florida corporation (the “Company”), and the
purchaser identified on the signature pages hereto (the “Purchaser”).

WHEREAS, the Purchaser desires to purchase from the Company, a promissory note
in the principal amount of $200,000 in substantially the form attached hereto as
Exhibit A (the “Note”), and five-year warrants to purchase up to 1,000,000
shares of common stock at an exercise price of $0.01, in substantially the form
attached hereto as Exhibit B (the “Warrants”, and together with the Note, the
“Securities”), subject to the terms and conditions of this Agreement;

WHEREAS, the Company desires that the Purchaser purchase the Securities;

NOW, THEREFORE, in consideration of the foregoing and on the basis of the
respective representations, warranties, covenants, agreements, undertakings and
obligations set forth herein, and intending to be legally bound hereby, the
parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE SECURITIES

 

1.1 Purchase and Sale of Securities. Upon the terms and subject to the
conditions set forth in this Agreement, the Company agrees to sell to the
Purchaser, and the Purchaser hereby agrees to purchase, from the Company, at the
Closing (as defined in Section 2), a Note in the principal amount of $200,000,
and Warrants to purchase 1,000,000 shares of common stock, free of all liens,
pledges, mortgages, security interests, charges, restrictions, adverse claims or
other encumbrances of any kind or nature whatsoever, for the consideration
specified herein.

ARTICLE 2

CLOSING

2.1 Closing. As used herein the Closing Date shall mean the day when all
conditions precedent to (i) the Purchaser’s obligations to purchase the
Securities and (ii) the Company’s obligations to issue the Securities have been
satisfied or waived. On the Closing Date, upon the terms and subject to the
conditions set forth herein, the Company shall sell to the Purchaser and the
Purchaser shall purchase from the Company the Securities, for a purchase price
of $200,000 (equal to the principal amount of the Note). The closing of the
purchase and sale of the Securities is referred to herein as the “Closing”.

The Closing Date shall occur on the date of this Agreement at the offices of
Sichenzia Ross Friedman Ference LLP, New York, New York 10006, or at such other
time and place as the parties may agree.

2.2 Deliveries.

(a) On or prior to the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser:

(i) this Agreement duly executed by the Company;

(ii) the Note in the principal amount of $200,000; and

(iii) Warrants for the purchase of up to 1,000,000 shares of the Company’s
common stock.

(b) On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company:

(i) this Agreement duly executed by the Purchaser;

(iii) the purchase price amount of $200,000 by wire to the account specified in
writing by the Company, which will be released in accordance with the terms of
the escrow agreement among the Company, the Purchaser, and Sichenzia Ross
Friedman Ference LLP, as escrow agent.

2.3 Closing Conditions

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i) the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein;

(ii) the delivery by the Purchaser of the items set forth in Section 2.2 (b).

(b) The obligations of each Purchaser hereunder in connection with the Closing
are subject to the following conditions being met:

(i) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall been performed;

(ii) the delivery by the Company of the items set forth in Section 2.2 (a).

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3. Representations and Warranties of Purchaser. The Purchaser hereby represents
and warrants to the Company as follows:

(a) Authority. This Agreement has been duly executed by Purchaser, and when
delivered by Purchaser in accordance with the terms hereof, will constitute the
valid and legally binding obligation of Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(b) Own Account. Purchaser understands that the Securities are “restricted
securities” and have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”) or any applicable state securities law and is
acquiring the Securities as principal for its own account and not with a view to
or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities (this representation and warranty
not limiting Purchaser’s right to sell the Securities pursuant to an effective
registration statement or otherwise in compliance with applicable federal and
state securities laws) in violation of the Securities Act or any applicable
state securities law.

(c) Purchaser Status. At the time Purchaser was offered the Securities, it was,
as of the date hereof it is, and as of the Closing Date it will be an
“accredited investor” as defined in Rule 501 under the Securities Act. Purchaser
has (i) a preexisting personal or business relationship with the Company or one
or more of its directors, officers or control persons or (ii) by reason of
Purchaser’s business or financial experience Purchaser is capable of evaluating
the risks and merits of this investment and of protecting Purchaser’s own
interests in connection with an investment in the Securities.

(d) Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Securities, and has so evaluated the merits
and risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(e) General Solicitation. Purchaser is not purchasing the Securities as a result
of any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(f) Receipt of Information. Purchaser believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Securities. Without limiting the generality of the foregoing, the
Purchaser hereby acknowledges receipt and careful review of the Company’s
reports and filings with the Securities and Exchange Commission (which reports
and filings include “Risk Factors”), including all exhibits thereto, Purchaser
further represents that through its representatives it has had an opportunity to
ask questions and receive answers from the Company regarding the terms and
conditions of the offering of the Securities and the business, properties and
financial condition of the Company and to obtain additional information (to the
extent the Company possessed such information or could acquire it without
unreasonable effort or expense) necessary to verify the accuracy of any
information furnished to it or to which it had access.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF COMPANY

4. Representations and Warranties of Company. The Company hereby represents and
warrants to the Purchaser as follows:

(a) Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Florida and has full corporate power and authority to conduct its
business.

(b) Authorization; Enforceability. The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the (a) authorization execution,
delivery and performance of this Agreement by the Company; and (b)
authorization, sale, issuance and delivery of the Securities contemplated hereby
and the performance of the Company’s obligations hereunder has been taken. This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.

 

ARTICLE 5

MISCELLANEOUS

5.1 Further Assurances. By its signature hereto, each party consents and agrees
to all of the transactions contemplated hereby. Each party hereto shall execute,
deliver, file and record any and all instruments, certificates, agreements and
other documents, and take any and all other actions, as reasonably requested by
any other party hereto in order to consummate the transactions contemplated
hereby.

5.2 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given or made if (i)
sent by registered or certified mail, return receipt requested, postage prepaid,
(ii) hand delivered, (iii) sent by prepaid overnight carrier, with a record of
receipt or (iv) sent by facsimile (with confirmation of receipt), or (v) sent by
e-mail, to the parties at the following address (or at such other addresses as
shall be specified by the parties by like notice):

(i) To the Company:

 

Shades Holdings, Inc.

 

Shades Holdings, Inc.

20711 Sterlington Drive

Land O’Lakes, FL 34638

Attn: Chief Executive Officer

 

 

With a copy to:

Sichenzia Ross Friedman Ference LLP

61 Broadway

New York 10006

Fax: (212) 930-9725

Attention: Darrin Ocasio, Esq.

 

(ii) To the Purchaser: to the addresses indicated on the signature page hereto.

 

Each notice or other communication shall be deemed to have been given on the
date received.

5.3 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, oral and written, between
the parties hereto with respect to the subject matter hereof.

 

5.4 Headings. The section and other headings contained in this Agreement are for
reference purposes only and shall not be deemed to be a part of this Agreement
or to affect the meaning or interpretation of this Agreement.

 

5.5 Counterparts. This Agreement may be executed in any number of counterparts,
each of which, when executed, shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

 

5.6 Governing Law and Jurisdiction. This Agreement shall be construed as to both
validity and performance and enforced in accordance with and governed by the
laws of the State of New York, without giving effect to the conflicts of law
principles thereof. Any action brought by either party against the other
concerning the transactions contemplated by this Agreement shall be brought only
in the civil or state courts of New York or in the federal courts located in the
State of New York. The parties executing this Agreement and other agreements
referred to herein or delivered in connection herewith on behalf of the Company
agree to submit to the jurisdiction of such courts.

 

5.7 Severability. If any term or provision of this Agreement shall to any extent
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby, and each term and provision of the Agreement shall be valid
and enforced to the fullest extent permitted by law.

 

5.8 Amendments. This Agreement may not be modified or changed except by an
instrument or instruments in writing executed by the parties hereto.

 

[Remainder of page intentionally left blank.]

 

 

 

 

The parties hereto have executed this Agreement as of the date and year first
above written.

 



        SHADES HOLDINGS, INC.               By:  /s/ Sean Lyons          Name:
Sean Lyons          Title: CEO                           Purchaser              
/s/ Charles Odom      Charles Odom              
Address:  _______________________                  _______________________      
  Fax: ___________________________________         E-mail:
___________________________________







 

 

 

Exhibit A

Form of Note

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B

Form of Warrant

 

 

